U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                           ________________________

                           No. ACM 39596 (f rev)
                           ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                          Barret D. SMITH
           Airman First Class (E-3), U.S. Air Force, Appellant
                           ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Upon Further Review
                         Decided 13 November 2020
                          ________________________

Military Judge: Andrew Kalavanos (arraignment); L. Martin Powell.
Approved sentence: Bad-conduct discharge, confinement for 6 months,
and reduction to E-1. Sentence adjudged 3 August 2018 by GCM con-
vened at MacDill Air Force Base, Florida.
For Appellant: Major M. Dedra Campbell, USAF.
Before J. JOHNSON, KEY, and RAMÍREZ, Appellate Military Judges.
                          ________________________
    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                            ________________________

PER CURIAM:
   Appellant’s case is before this court for the second time. In United States v.
Smith, No. ACM 39596, 2020 CCA LEXIS 214 (A.F. Ct. Crim. App. 25 Jun.
2020) (unpub. op.), we affirmed the findings and sentence. However, because
the action failed to include 14 days of confinement credit ordered by the mili-
tary judge for illegal pretrial confinement, we returned the record to the Judge
                United States v. Smith, No. ACM 39596 (f rev)


Advocate General for remand to the convening authority to withdraw the in-
complete action, substitute a corrected action, and issue a corrected court-mar-
tial order.
    On 7 July 2020, the convening authority withdrew the action and substi-
tuted a corrected action in accordance with the court’s direction. Appellant has
not raised any additional issues for our consideration upon further review, and
we find the corrected action and court-martial order are complete.
   The approved findings and sentence were previously affirmed by this court,
and no error materially prejudicial to the substantial rights of Appellant oc-
curred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c), Manual for
Courts-Martial, United States (2016 ed.). Accordingly, our review pursuant to
Article 66(c), UCMJ, is complete.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                       2